                                                    THE HONORABLE RICARDO S. MARTINEZ




                                UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS,
 INC.,
                                                      NO. C19-00252-RSM
                                       Plaintiff,
                                                      ORDER GRANTING PLAINTIFFS’
                          v.                          MOTION TO CONTINUE COURT
                                                      DATES
 PARAMOUNT CONVENTION
 SERVICES, INC., a Missouri
 corporation,

                                       Defendant.


            THIS MATTER having come on to be heard on the motion of Plaintiff, Plaintiff

appearing through its attorney, Russell J. Reid of Reid, McCarthy, Ballew & Leahy,

L.L.P., , the Defendant having not yet been served, now, therefore;

            IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Court Dates has

been granted as follows:




ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C19-00252-RSM
Page 1 of 2
S:\Martinez\NWA 19-252 ext time.docx
            Deadline for FRCP 26(f) conference……………..May 3, 2019

            Initial Disclosures Pursuant to FRCP 26(a)………May 10, 2019

            Combined Joint Status Report and Discovery
             Plan as Required by FRCP 26(f), and Local
             Rule CR 16…………………………………………May 17, 2019



            DATED this 1 day of April 2019.


                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE




Presented for Entry by:


/s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff




ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C19-00252-RSM
Page 2 of 2
S:\Martinez\NWA 19-252 ext time.docx
